—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 9, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the fourth degree in satisfaction of a two-count indictment and other pending charges. Defendant was sentenced as a second felony offender to a term of 5 to 10 years in prison, to run consecutively to a sentence he was currently serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no non-frivolous appealable issues exist. Based upon our review of the *801record and defense counsel’s brief, we agree. The record indicates that defendant entered a knowing, voluntary and intelligent plea of guilty and that he was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.